Citation Nr: 1204665	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  06-17 679 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an extra-schedular rating for a low back disability since May 1, 2005.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1964 to November 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  The case was before the Board in February 2009, when the Board decided the matter of the schedular rating for the low back disability, and remanded for referral to the Director of Compensation and Pension (Director C&P) the matter of entitlement to an extraschedular rating.  An interim November 2009 rating decision granted service connection for right lower extremity radiculopathy rated 10 percent, effective May 1, 2005 and for left lower extremity radiculopathy with "staged" ratings of 10 percent prior to August 13, 2004 and 0 percent from that date.  In a June 2010 memorandum the Director determined that an extraschedular rating was not warranted, and the matter has been returned to the Board.  In May 2011 the Veteran (through his representative) submitted additional evidence with a waiver of initial RO consideration.  


FINDING OF FACT

All symptoms and associated impairment of the Veteran's low back disability are encompassed by the criteria for the 40 percent schedular rating (and separate ratings for bilateral lower extremity radiculopathy) assigned, and those criteria are not inadequate.


CONCLUSION OF LAW

An extraschedular rating for the Veteran's low back disability is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5237, 5243, 4.124, Code 8520 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).      

The matter of the schedular rating for the Veteran's low back disability was decided by the February 2009 (now final) Board decision.  Therefore, the question of whether he received the proper "generic" notice required in claims for increase is now moot.  In compliance with the Board's February 2009 remand instructions, a February 2009 letter provided the Veteran with notice regarding the criteria for an extraschedular rating.  A November 2010 supplemental statement of the case (SSOC) readjudicated the matter.  It is not alleged that notice has been less than adequate.

The Veteran's pertinent postservice treatment records and records from the Social Security Administration (SSA) have been secured.   The RO arranged for VA examinations in August 2003, January 2005, and August 2005 which were found to be adequate as they contained the required information to properly assess the severity of the Veteran's low back disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran's file was reviewed by the Director of the Compensation and Pension Service, who issued a memorandum in this matter in June 2010.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the VA Schedule for Rating Disabilities (Rating Schedule) is sufficient.  See 38 U.S.C.A. §§ 4.20, 4.27 (2011).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court articulated a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the Veteran's level of disability and symptomatology, the Board must determine whether his disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

The threshold factor for extraschedular consideration, then, is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate. 

The Board noted that during the course of the appeal, the Veteran's service-connected lumbar spine disability appeared to have caused interference with employment.  The Board pointed to the Veteran's report during an August 2005 VA examination that he was unemployed due to the restrictions his physician had placed on his activities since his back surgery in August 2004.  A July 2005 letter from J.A.W., M.D., states that the Veteran "is clear to return to work.  He should be in an environment that limits repeated bending and twisting at the waist."  

In the July 2006 decision review officer (DRO) hearing the Veteran testified that he could not find a job and that his back limitations prevented him from maintaining his prior employment.  On a November 2006 employment information form the Veteran's employer noted that the reason his employment was terminated was "health reasons/back problems."  

Recent evidence that has been received since the February 2009 Board decision consists of private outpatient treatment records and diagnostic studies.  The May 2011 records show complaints of low back pain and leg pain and numbness into the feet.  They also show pain radiating from the back to the buttocks and feet, without bowel or bladder dysfunction (other than frequent urination).  The Veteran had limited range of motion with only mild tenderness of the back and some bilateral buttock pain on straight leg raising.  Notably, the symptoms and disability picture presented are consistent with those shown by the other evidence of record.  

The case was referred to the Director of Compensation and Pension for a ruling on an extraschedular rating, and the Director denied such rating.  The Director noted that "[t]he symptomatology demonstrated in the evidentiary record, such as flare-ups, painful motion, decreased range of motion, muscle spasms, and fatigability are appropriately rated under the applicable diagnostic code contained in the rating criteria."

Now, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the disability rating inadequate.  The currently assigned 40 percent maximum schedular rating for low back disability (for limitation of motion) contemplates the Veteran's disability picture since May 1, 2005 in that the low back disability has been manifested by painful motion, motion in all directions limited to 5 degrees (without ankylosis), muscle spasms, stiffness, flare-ups, and fatigability.  In essence, those are the orthopedic symptoms/impairment alleged and shown.  His separate ratings of 10 percent for right lower extremity radiculopathy and 0 percent for left lower extremity radiculopathy contemplate radicular symptoms and associated impairment (i.e. weakness and numbness) due to the low back disability.  Again, his complaints of numbness in the lower extremities (see, for example, the May 2011 private medical evaluation) are contemplated by the schedular criteria for his service-connected neurological impairment related to his service-connected back disorder.

The medical evidence does not reflect any symptoms not contemplated by the schedular criteria, and the Veteran has not alleged/identified any such symptoms.  Therefore, the schedular criteria are not inadequate, and an extraschedular rating is not warranted.  In essence, the arguments presented (See May 2011 informal hearing presentation (IHP)) in this matter pertain to the impact the disability had on the Veteran's employment (and do not challenge the adequacy of the schedular criteria to reflect the symptoms and level of disability shown).

Thus, based on the evidence of record, the Board finds that the Veteran's disability picture cannot be characterized as an exceptional case so as to render the schedular evaluation inadequate.  As there is no exceptional disability picture in the present case, the Board need not consider whether any exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Thun, 22 Vet. App. at 111; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  

Parenthetically, the Board will not address the issue of entitlement to TDIU as a November 2006 rating decision denied the Veteran's claim of entitlement to a TDIU and he did not express disagreement with that rating decision.  A claim for TDIU has not been re-raised since the prior rating decision, thus referral for TDIU extraschedular consideration is not warranted.  See 38 C.F.R. § 4.16(b); Van Hoose v. Brown, 4 Vet. App. 361 (1993); Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The threshold determination for extra-schedular consideration is not met and the Veteran's claim of entitlement to an extra-schedular evaluation of service-connected lumbar spine disability under 38 C.F.R. § 3.321(b)(1) is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In light of the foregoing, the preponderance of the evidence is against an extraschedular rating for the Veteran's low back disability, and therefore the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

An extra-schedular rating for a low back disability since May 1, 2005 is denied.




____________________________________________
M.C. Graham
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


